DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the front face" in part (d.).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the first and second top flanges”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the first and second lower portions" and “the first and second upper portions”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brekke (U.S. Publication No. 2018/0038094). 
Regarding claim 1, Brekke discloses a connection (10, Fig. 1) utilizing a joist hanger (20) to hang a joist (12) from a structural support member (32) in cooperation with a first plurality of fasteners (approximate 84) and one or more generally vertical drywall panels (36), the connection comprising the one or more drywall panels providing shielding to the structural support member, each having a front face, a back face opposite the front face, the panels (6) being drywall panels (Para [0018]) such that they have negligible dowel bearing strength compared to the structural support member (made of similar materials yielding similar properties);  the one or more fasteners (approximate 84) connecting the joist hanger to the structural support member;  the structural support member having a generally vertical front face  and the structural support member (4) having significant dowel bearing strength (made of like materials yielding similar properties) compared to the one or more drywall panels; the joist supported by the joist hanger, the joist having an end face (approximate 38) spaced away from the front face of the structural support member (via drywall); and the joist hanger supporting the joist , the joist hanger comprising one or more back plate members (62) having one or more back faces (Fig. 4) in parallel registration with the front face of the wood structural support member; a first side member (44) connected to the one or more back plate members (62); and Page 14 of 17Patent Applicationa Attorney Docket No. SST-2394second side member (44) connected to the one or more back plate members (via 52),  one or more stand-off members (46) are connected to the joist hanger that interface with the end face of the joist and space the end face of the joist away from the vertical front face  of the structural support member; wherein portions of the one or more panels are disposed between the end face of the joist and the structural support member (Fig. 1) and the back face of one panel of the one or more panels interfaces with the front face of the structural support member (Fig. 1).
Regarding claim 2, Brekke discloses the joist hanger has a seat member (42) interconnecting the first and second side members (44); wherein the joist rests on the seat member between the first and second side members (Fig. 1).
Regarding claim 3, Brekke discloses the joist hanger has one or more top flanges (70) connected to the one or more back plate members; the structural support member has a top face (32); and the first and second top flanges (70) are fastened to the top face of the structural support member (Fig. 1).
Regarding claim 4, Brekke discloses each of the one or more panels (36) has a top edge face; the structural support member (32) has a top face); and portions of the top edge face of each of the one or more panels is located at the level of the top face of the structural support member or above the top face of the structural support member (Fig.1).
Regarding claim 5, Brekke discloses the first and second side members (44) as set forth above.
Regarding claim 6, Brekke discloses the first and second side members (44) have first and second back edges (intersection of 44 and 46 Figs. 6 and 8) with the first and second back edges having lower portions (fillet edge approximate 42 Fig. 6) and upper portions (portion not filleted) with the first and second lower portions being offset from the first and second upper portions (Fig. 6), with the upper portions contacting the one or more back plate members (via 52), and the lower portions being spaced away from the front face of the structural support member (Figs. 1-2).
.  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach or suggest connection comprising one or more drywall panels, fasteners, structural support member, joist, a joist hanger comprising one or more back plate members having one or more back faces in parallel registration with front face of the wood structural support member, first and second side members connected to the one or more back plate members, one or more stand-off members connected to the joist hanger interfacing with the end face of the joist and space the end face of the joist away from the vertical front face of the structural support member and only connected to the one or more back plate members and not the first and second side members as recited in claim 7 in combination with claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,225,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case recites all the limitations set forth in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633